


110 HCON 301 IH: Encouraging the United States Geological

U.S. House of Representatives
2008-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 301
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2008
			Mr. Kirk (for
			 himself, Mr. Tanner, and
			 Mr. Lampson) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Science and Technology
			 and Natural Resources,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Encouraging the United States Geological
		  Survey, the National Science Foundation, and the Department of Defense to
		  support a recovery mission for the human remains of the crew killed in the
		  George One crash in Antarctica, and for other purposes.
	
	
		Whereas in 1946, the George One was a Navy patrol plane
			 involved in Operation Highjump, an expedition in Antarctica led by Rear Admiral
			 Richard E. Byrd;
		Whereas on December 30, 1946, the George One and its
			 nine-man crew embarked on a mission to photograph and explore
			 Antarctica;
		Whereas during the December 30, 1946, mission, the George
			 One experienced hazardous weather and crashed onto Thurston Island,
			 Antarctica;
		Whereas three crewmen of the George One, Ensign Maxwell A.
			 Lopez, Aviation Machinist’s Mate 1st Class Frederick W. Williams, and Aviation
			 Radioman 1st Class Wendell K. Hendersin, were killed in the crash;
		Whereas the survivors of the George One, after being
			 stranded on Thurston Island for 7 days, buried the dead men and painted
			 Williams, Hendersin, Lopez Dead on the plane’s broken wing to
			 act as a makeshift tombstone;
		Whereas the survivors of the George One intended for the
			 grave to be temporary;
		Whereas Rear Admiral Richard E. Byrd attempted to recover
			 the human remains from Thurston Island but was precluded by hazardous
			 weather;
		Whereas in 2004, the National Aeronautics and Space
			 Administration and the United States Geological Survey determined the exact
			 location of the George One wreckage;
		Whereas in 2005, the Navy canceled its intended recovery
			 of the human remains and wreckage of the George One; and
		Whereas the Department of Defense declined to support a
			 mission to recover the human remains and wreckage of the George One: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes that the families of the crew
			 killed in the George One crash would benefit from the recovery of their loved
			 ones’ remains from Thurston Island;
			(2)recognizes that
			 the recovery of the makeshift tombstone would allow the Smithsonian
			 Institution’s National Air and Space Museum to share an important part of naval
			 history with the public; and
			(3)encourages the United States Geological
			 Survey, the National Science Foundation, and the Department of Defense to
			 support in all practical ways a mission to recover the human remains and
			 makeshift tombstone from Thurston Island.
			
